Citation Nr: 1121524	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Columbia, South Carolina Regional Office (RO).  

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  The Board notes that the most recent VA treatment note within the claims file is dated October 2007.  However, the claims file reflects that the Veteran has received additional treatment for his PTSD, to include an inpatient hospitalization in 2008.  As such, while this case is in remand status, the RO/AMC must gather more recent treatment records.  

The Veteran also has submitted private medical evidence reflecting that his PTSD symptoms have worsened, rendering him unemployable.  Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.  As the Veteran was last afforded a VA examination in February 2008, more than three (3) years ago, and has provided evidence that his symptoms have worsened, the Board finds that a new examination is warranted.  

In cases such as this, in which a veteran appeals the initial rating given at the time service connection is established, the Board must consider the propriety of assigning one or more levels of rating, referred to as "staged" ratings, from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).   

The Board also notes that the Veteran was denied entitlement to a total disability rating based on individual unemployability (TDIU) in an August 2007 rating decision.  However, as part of his appeal for an increased rating for PTSD, he has since submitted evidence of unemployment.  As TDIU is an element of all appeals of an increased rating, the RO/AMC must again consider whether the Veteran is entitled to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment (noting that the last VA treatment record within the claims file is dated October 2007).  Provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of treatment from Dr. Linda Jenness-McClellan.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Schedule the Veteran for a VA medical examination, at an appropriate location, to be conducted by a suitably qualified medical professional to ascertain the severity of his PTSD.  The following considerations will govern the examination:

a. The claims folder, and a copy of this remand, will be reviewed by the examiner, who must acknowledge such review in any report generated by this remand.  

b. After reviewing all evidence of record (to include, but not limited to, VA treatment notes dated after October 2007 of both inpatient and outpatient treatment and private treatment notes as well as letters from the Veteran's private psychologist dated May 2008, February 2007, August 2006, and January 2006) and conducting an examination, the examiner must prepare a report and medical opinion.

c. The examiner must assess the severity of the Veteran's psychiatric disability (to include impact on social and occupational functioning) and, to the extent possible, the examiner should also provide global assessment of functioning (GAF) scores.  If providing such scores is not possible, the examiner should explain why in the examination report.  The examiner must provide a complete rationale for any stated opinion.

d. Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. Readjudicate the issue on appeal - to include consideration of the appropriateness of staged ratings and, per Rice (cited to above), entitlement to TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


